DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the crane or winch of claim 31 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
Claims 1, 3-10, and 26-36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “orthogonal cross-sectional shape” in line 17 is indefinite. It is unclear what this cross section is orthogonal to.
Additionally, the term “minimally conform” is unclear in that 
The term “minimally” in claim 1 is a relative term which renders the claim indefinite. The term “minimally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such it is unclear to what degree the fuselage interior must conform to the cross sectional size and shape of an ISO container.
Regarding claim 6, the term “orthogonal cross-sectional shape” in line 22 is indefinite. It is unclear what this cross section is orthogonal to.
Regarding claim 32, the term “orthogonal cross-sectional shape” in line 22 is indefinite. It is unclear what this cross section is orthogonal to.
Dependent claims not addressed above are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitener (US 5088661 A) in view of ISO 668 (NPL titled “ISO 668 Series 1 freight containers – Classification, dimensions and ratings”; submitted with applicant IDS) and Helou (US 7261257 B2).

Regarding claim 1, Whitener discloses a trunk route aircraft, comprising:
at least one wing for supporting the aircraft during flight (Whitener, figure 3, items 90 and 92);
at least one propulsor for forward propulsion of the aircraft (Whitener, figure 3, item 30);
a pressurized trunk route fuselage having a double-bubble cross-sectional shape (Whitener, figure 4, item 22) and  a fuselage interior structure having a vertically-oriented longitudinal bulkhead dividing the trunk route fuselage into two side-by-side trunk route payload compartments (Whitener, figure 4, item 36), the trunk route payload compartments each configured to receive one of the following:
a plurality of ISO (International Organization for Standardization) geometry containers arranged end-to-end (Whitener, figure 4, items 59, 60a, and 60b, space would be capable of accommodating ISO containers end to end);
a plurality of container inserts arranged end-to-end, each container insert configured to be received within one of the ISO-geometry containers of the plurality of ISO-geometry containers; and
a combination of one or more ISO-geometry containers and one or more container inserts arranged end-to-end, 
except:
wherein:
each ISO-geometry container has an orthogonal cross-sectional shape having four corners, an external width of 8 feet, and an external height of either 8 feet 6 inches for a standard-height ISO-geometry container, or 9 feet 6 inches for a high-cube ISO-geometry container; and
the fuselage interior structure associated with each trunk route payload compartment has a cross-sectional shape and size configured to minimally conform to the cross-sectional shape and size of a high-cube ISO- geometry container.

ISO 668 teaches an iso geometry container wherein:
each ISO-geometry container has an orthogonal cross-sectional shape having four corners, an external width of 8 feet, and an external height of either 8 feet 6 inches for a standard-height ISO-geometry container, or 9 feet 6 inches for a high-cube ISO-geometry container (ISO 668, table 2, 1CC, 1AA, and 1AAA designation containers meet these cross section requirements); 
	Whitener and ISO 668 are both considered analogous art as they are both in the same field of shipping containers. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the aircraft cross section of Whitener with dimensions of the high cube ISO geometry container of ISO 668 in order to allow high cube containers to be transported by the aircraft.

Helou teaches a fuselage interior structure associated with each trunk route payload compartment has a cross-sectional shape and size configured to minimally conform to the cross-sectional shape and intermodal container (Helou, figure 21, item 66, 68, and 70).
	Whitener as modified by ISO 668 and Helou are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the aircraft cross section of Whitener with to conform to the cross section and size of an intermodal container in order reduce the overall size of the aircraft.

Regarding claim 26, Whitener as modified by ISO 668 and Helou teaches the freighter aircraft system of Claim 1, wherein:
the fuselage interior structure includes a fuselage internal wall and/or an inner liner (Helou, figure 21, items 66 and 68, the panels from an interior wall of the fuselage).

Regarding claim 27, Whitener as modified by ISO 668 and Helou teaches the freighter aircraft system of Claim 1, wherein:
the longitudinal bulkhead is a structural member configured to carry at least a portion of an internal pressurization load when the trunk route fuselage is pressurized (Whitener, figure 4, item 36, vertical divider capable of supporting tension loads thereby taking a portion of internal pressure loads from the pressurized fuselage).

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitener (US 5088661 A) in view of ISO 668 (NPL titled “ISO 668 Series 1 freight containers – Classification, dimensions and ratings”) and Helou (US 7261257 B2) as applied to claim 1 above, and further in view of the C-5 (NPL titled: ”C-5A/B Galaxy” ).

Regarding claim 3, Whitener as modified by ISO 668 and Helou teaches the trunk route aircraft of Claim 1, wherein:
the trunk route fuselage has a fuselage forward end and a fuselage aft end (Whitener, figure 3, item 22, fuselage has front and aft ends);
at least one of the fuselage forward end and the fuselage aft end has at least one door opening having a door sill (Whitener, figure 3, item 61, swing away tail section acts as door and forms a door sill), except:
wherein the trunk route aircraft is configured such that when the trunk route aircraft is on ground, the door sill is no higher above ground level than approximately 5.5 feet.

The C-5 discloses an aircraft with kneeling landing gear which lower the aircraft such that when the trunk route aircraft is on ground (C-5, NPL titled:” C-5A/B Galaxy”, paragraph 2, landing gear kneels to bring cargo floor to truck bed height). 
The C-5 discloses the claimed invention except for where the door sill height is no higher than approximately 5.5 feet.  It would have been an obvious matter of design choice to have the door sill be lower than 5.5 feet, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	Whitener as modified by ISO 668 and Helou and the C-5 are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the landing gear of Whitener as modified by ISO 668 and Helou with the kneeling landing gear bringing the aircraft to truckbed height of the C-5 in order to facilitate the easy unloading of cargo (C-5, NPL titled:” C-5A/B Galaxy”, paragraph 6).

Regarding claim 4, Whitener as modified by ISO 668 and Helou teaches the trunk route aircraft of Claim 1, further comprising:
at least one landing gear (Whitener, figure 2, item 64, main landing gear);
the trunk route fuselage has a fuselage forward end and a fuselage aft end (Whitener, figure 3, item 22, fuselage has front and aft ends);
at least one of the fuselage forward end and the fuselage aft end has at least one door opening having a door sill (Whitener, figure 3, item 61, swing away tail section acts as door and forms a door sill); except:
where the at least one landing gear is configured to be height-adjustable for lowering a height of the door sill above ground level.

The C-5 discloses an aircraft with the at least one landing gear configured to be height-adjustable for lowering a height of the door sill above ground level (C-5, NPL titled:” C-5A/B Galaxy”, paragraph 2, landing gear kneels to lower the height of the door sill). 
	Whitener as modified by ISO 668 and Helou and the C-5 are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the landing gear of Whitener as modified by ISO 668 and Helou with the kneeling landing gear of the C-5 in order to facilitate the easy unloading of cargo (C-5, NPL titled:” C-5A/B Galaxy”, paragraph 6).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitener (US 5088661 A) in view of ISO 668 (NPL titled “ISO 668 Series 1 freight containers – Classification, dimensions and ratings”) and Helou (US 7261257 B2), as applied to claim 1 above, and further in view of Fernand (US 3405893 A).

Regarding claim 5, Whitener as modified by ISO 668 and Helou teaches the trunk route aircraft of Claim 1, except further comprising:
a vertical stabilizer located in an aft region of the aircraft; and
the longitudinal bulkhead being structurally coupled to the vertical stabilizer.

Fernand teaches a vertical stabilizer located in an aft region of the aircraft (Fernand, figure 2, item 1b3) and;
the longitudinal bulkhead being structurally coupled to the vertical stabilizer (Fernand, figure 2, items 4 and 25, girder extends into an attachment piece which attaches to the vertical tail).
	Whitener as modified by ISO 668 and Helou and Fernand are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Whitener as modified by ISO 668 and Helou with the vertical tail attached to the longitudinal bulkhead of Fernand in order to decouple yaw and pitch control.

Claim(s) 6-8, 29-30, 32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grip (US 8387917) in view of Whitener (US 5088661 A), ISO 668 (NPL titled “ISO 668 Series 1 freight containers – Classification, dimensions and ratings”), and Helou (US 7261257 B2).

Regarding claim 6, Grip discloses a freighter aircraft system, comprising:
a feeder router aircraft having a feeder route fuselage (Grip, figure 1, item 102) having a feeder route payload compartment (Grip, figure 2, item 208 and 210, space frame acts as payload compartment) configured to receive one of the following:
a single 20-foot-long ISO (International Organization for Standardization) geometry container or two 10- foot-long ISO-geometry containers arranged end-to-end (Grip, column 13, lines 31-35, 20 foot sized containers accommodated; column 4, lines 48-51, containers may be ISO containers); and
a single 20-foot-long container insert or two approximately-0-foot-long container inserts arranged end-to-end and configured to be received within an approximately-20-foot-long ISO-geometry container
except: 
a trunk route aircraft having a pressurized trunk route fuselage and a vertically-oriented longitudinal bulkhead configured to be loaded in tension when the trunk route fuselage is pressurized, the longitudinal bulkhead dividing the trunk route fuselage interior into two side-by-side trunk route payload compartments, the trunk route payload compartments each configured to receive at least one of the following:
a plurality of ISO-geometry containers arranged end-to-end;
a plurality of container inserts arranged end-to-end; and
a combination of one or more lightweight ISO-geometry containers and one or more container inserts arranged end-to-end;
each ISO-geometry container has an orthogonal cross-sectional shape having four corners, an external width of 8 feet, and an external height of either 8 feet 6 inches for a standard-height ISO-geometry container, or 9 feet 6 inches for a high-cube ISO-geometry container;
the fuselage interior structure associated with each trunk route payload compartment has a cross-sectional shape and size configured to minimally conform to the cross-sectional shape and size of a high-cube ISO- geometry container

Whitener teaches a trunk route aircraft having a pressurized trunk route fuselage (Whitener, figure 1, item 22, aircraft is depicted as optionally containing passengers or cargo, and aircraft needs to be pressurized for transporting passengers) and a vertically-oriented longitudinal bulkhead configured to be loaded in tension when the trunk route fuselage is pressurized (Whitener, figure 4, item 36, vertical divider capable of supporting tension loads), the longitudinal bulkhead dividing the trunk route fuselage interior into two side-by-side trunk route payload compartments (Whitener, figure 4, items 38 and 40, two side by side compartments), the trunk route payload compartments each configured to receive at least one of the following:
a plurality of lightweight ISO-geometry containers arranged end-to-end (Whitener, figure 4, items 59, 60a, and 60b, space would be capable of accommodating ISO containers end to end);
a plurality of container inserts arranged end-to-end; and
a combination of one or more lightweight ISO-geometry containers and one or more container inserts arranged end-to-end;
wherein the feeder route aircraft and the trunk route aircraft each have:
at least one wing for supporting the aircraft during flight (Grip, figure 1, item , wings; Whitener, figure 3, items 90 and 92, wings); and
at least one propulsor for forward propulsion of the aircraft (Grip, figure 1, item , wings; Whitener, figure 3, items 90 and 92, wings).
	Grip and Whitener are both considered analogous art as they are both in the same field of freighter aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the freighter aircraft system of Grip on the ground to include the aircraft of Whitener in order to receiver or transfer cargo to and from the aircraft of Grip and Whitener.

ISO 668 teaches an ISO-geometry container which has an orthogonal cross-sectional shape having four corners, an external width of 8 feet, and an external height of either 8 feet 6 inches for a standard-height ISO-geometry container, or 9 feet 6 inches for a high-cube ISO-geometry container (ISO 668, table 2, 1CC, 1AA, and 1AAA designation containers meet these cross section requirements);
Whitener and ISO 668 are both considered analogous art as they are both in the same field of shipping containers. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the aircraft cross section of Whitener with dimensions of the high cube ISO geometry container of ISO 668 in order to allow high cube containers to be transported by the aircraft.

Helou teaches a fuselage interior structure associated with each trunk route payload compartment has a cross-sectional shape and size configured to minimally conform to the cross-sectional shape and intermodal container (Helou, figure 21, item 66, 68, and 70).
	Whitener as modified by ISO 668 and Helou are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the aircraft cross section of Whitener with to conform to the cross section and size of an intermodal container in order reduce the overall size of the aircraft.

Regarding claim 7, Grip as modified by Whitener, ISO 668, and Helou teaches the freighter aircraft system of Claim 6, wherein the feeder route fuselage is unpressurized (Grip, Col 18, lines 9-22, fuselage is unpressurized)

Regarding claim 8, Grip as modified by Whitener, ISO 668, and Helou teaches the freighter aircraft system of Claim 6, wherein:
the trunk route fuselage has a horizontally-oriented double-bubble cross-sectional shape (Whitener, figure 4, items 22, 38, and 40, fuselage is a double lobed fuselage with two lobes used to create a double bubble shape).

Regarding claim 29, Grip as modified by Whitener, ISO 668, and Helou teaches the freighter aircraft system of Claim 6, wherein:
the fuselage interior structure includes a fuselage internal wall and/or an inner liner (Helou, figure 21, items 66 and 68, the panels from an interior wall of the fuselage).

Regarding claim 30, Grip as modified by Whitener, ISO 668, and Helou teaches the freighter aircraft system of Claim 6, wherein:
the longitudinal bulkhead is a structural member configured to carry at least a portion of an internal pressurization load when the trunk route fuselage is pressurized (Whitener, figure 4, item 36, vertical divider capable of supporting tension loads thereby taking a portion of internal pressure loads from the pressurized fuselage).

Regarding claim 32, Grip as modified by Whitener, ISO 668, and Helou teaches the freighter aircraft system of Claim 6, wherein:
the feeder route fuselage has an orthogonal cross-sectional shape having either straight sides or slightly rounded sides, and either rounded corners or sharp corners connecting the straight sides or slightly rounded sides (Helou, figure 21, items 64, 66, and 68, corner elements provided a rounded connection between panels forming the cross section of the aircraft).

Regarding claim 34,  Grip as modified by Whitener, ISO 668, and Helou teaches the freighter aircraft system of Claim 6, except:
wherein:
the trunk route aircraft is configured to be operated autonomously.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the trunk route aircraft autonomous in order to reduce the required crew to operate the aircraft, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.


Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grip (US 8387917) in view of Whitener (US 5088661 A), ISO 668 (NPL titled “ISO 668 Series 1 freight containers – Classification, dimensions and ratings”), and Helou (US 7261257 B2), as applied to claim 6 above, and further in view of the C-5 (NPL titled: ”C-5A/B Galaxy”).

Regarding claim 9, Grip as modified by Whitener, ISO 668, and Helou teaches the freighter aircraft system of Claim 6, wherein:
the feeder route fuselage and the trunk route fuselage each have a fuselage forward end and a fuselage aft end (Grip, figure 1, item 102, fuselage has a front and aft end; Whitener, figure 1, item 22, fuselage has a front and aft end);
at least one of the fuselage forward end and the fuselage aft end has at least one door opening having a door sill (Grip, figure 1, item 116, front nose door; Whitener, figure 1, item 61, rear swing door); except:
at least one of the feeder route aircraft and the trunk route aircraft is configured such that when the feeder route aircraft and the trunk route aircraft are on ground, the door sill is no higher above ground level than a flatbed of a truck or an autonomous platform.

The C-5 teaches an aircraft which is configured such that when the aircraft is on ground, the door sill is no higher above ground level than a flatbed of a truck or an autonomous platform (C-5, NPL titled:” C-5A/B Galaxy”, paragraph 2, landing gear kneels to bring cargo floor to truck bed height).
	Grip as modified by Whitener, ISO 668, and Helou and the C-5 are both considered analogous art as they are both in the same field of cargo aircraft designs. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the feeder and trunk route aircraft of Grip as modified by Whitener, ISO 668, and Helou with the kneeling landing gear bringing the aircraft to truckbed height of the C-5 in order to facilitate cargo loading and unloading (C-5, NPL titled:” C-5A/B Galaxy”, paragraph 6).

Regarding claim 10, Grip as modified by Whitener, ISO 668, and Helou teaches the freighter aircraft system of Claim 6, wherein:
the feeder route fuselage and the trunk route fuselage each have a fuselage forward end and a fuselage aft end (Grip, figure 1, item 102, fuselage has a front and aft end; Whitener, figure 1, item 22, fuselage has a front and aft end);
at least one of the fuselage forward end and the fuselage aft end has at least one door opening having a door sill (Grip, figure 1, item 116, front nose door; Whitener, figure 1, item 61, rear swing door); except:
at least one of the feeder route aircraft and the trunk route aircraft has at least one landing gear configured to be height-adjustable for lowering a height of the door sill above ground level.

The C-5 teaches an aircraft which has at least one landing gear configured to be height-adjustable for lowering a height of the door sill above ground level (C-5, NPL titled:” C-5A/B Galaxy”, paragraph 2, landing gear kneels to bring cargo floor and door opening to truck bed height).
Grip as modified by Whitener, ISO 668, and Helou and the C-5 are both considered analogous art as they are both in the same field of cargo aircraft designs. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the feeder and trunk route aircraft of Grip as modified by Whitener, ISO 668, and Helou with the kneeling landing gear bringing the aircraft to truckbed height of the C-5 in order to facilitate cargo loading and unloading (C-5, NPL titled:” C-5A/B Galaxy”, paragraph 6).

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitener (US 5088661 A) in view of ISO 668 (NPL titled “ISO 668 Series 1 freight containers – Classification, dimensions and ratings”) and Helou (US 7261257 B2) as applied to claim 1 above, and further in view of Iben (US 3776492 A).
Regarding claim 28, Grip as modified by Whitener, ISO 668, and Helou teaches the freighter aircraft system of claim 1, except:
wherein:
the trunk route fuselage is fitted with an internal winch or crane configured to assist in loading and unloading the ISO-geometry containers and/or container inserts.

Iben teaches a fuselage fitted with an internal winch or crane configured to assist in loading and unloading the ISO-geometry containers and/or container inserts (Iben, claim 3, winch is used to lift carriage; would be capable in assisting in the loading or unloading of ISO containers or container inserts).
	Whitener as modified by ISO 668 and Helou and Iben are both considered analogous art as they are both in the same field of aircraft cargo handling. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the trunk route aircraft of Whitener as modified by ISO 668 and Helou with the winch used to load/unload cargo of Iben in order to assist in the loading/unloading of cargo into the aircraft without ground equipment (Iben, ¶2).

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grip (US 8387917) in view of Whitener (US 5088661 A), ISO 668 (NPL titled “ISO 668 Series 1 freight containers – Classification, dimensions and ratings”), and Helou (US 7261257 B2) as applied to claim 6 above, and further in view of Iben (US 3776492 A).
Regarding claim 31, Grip as modified by Whitener, ISO 668, and Helou teaches the freighter aircraft system of Claim 6, except:
wherein:
the trunk route fuselage is fitted with an internal winch or crane configured to assist in loading and unloading the ISO-geometry containers and/or container inserts.

Iben teaches a fuselage fitted with an internal winch or crane configured to assist in loading and unloading the ISO-geometry containers and/or container inserts (Iben, claim 3, winch is used to lift carriage; would be capable in assisting in the loading or unloading of ISO containers or container inserts).
	Grip as modified by Whitener, ISO 668, and Helou and Iben are both considered analogous art as they are both in the same field of aircraft cargo handling. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the trunk route aircraft of Grip as modified by Whitener, ISO 668, and Helou with the winch used to load/unload cargo of Iben in order to assist in the loading/unloading of cargo into the aircraft without ground equipment (Iben, ¶2).

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grip (US 8387917) in view of Whitener (US 5088661 A), ISO 668 (NPL titled “ISO 668 Series 1 freight containers – Classification, dimensions and ratings”), and Helou (US 7261257 B2) as applied to claim 6 above, and further in view of Pfau (US 20210086898 A1).
Regarding claim 33, Grip as modified by Whitener and ISO 668 teaches the freighter aircraft system of claim 6, except:
wherein the trunk route fuselage includes:
a cargo supporting floor having at least one of the following for assisting in moving and/or securing the ISO-geometry containers and/or container inserts: roller trays, powered rollers, ball mats, end stop fittings, side guide members, and/or tie- down fittings

Pfau teaches a cargo supporting floor having at least one of the following for assisting in moving and/or securing the ISO-geometry containers and/or container inserts: roller trays (Pfau, figure 2, item 226).
	Grip as modified by Whitener and ISO 668 and Pfau are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Grip as modified by Whitener and ISO 668 with the roller tray of Pfau in order to move cargo inside of the aircraft (Pfau, abstract, invention is a cargo handling system).

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grip (US 8387917) in view of Whitener (US 5088661 A), ISO 668 (NPL titled “ISO 668 Series 1 freight containers – Classification, dimensions and ratings”), and Helou (US 7261257 B2) as applied to claim 6 above, and further in view of Lakic (US 20150097076 A1).
Regarding claim 35, Grip as modified by Whitener, ISO 668, and Helou teaches the freighter aircraft system of Claim 6, wherein the feeder route fuselage includes:
a cargo supporting floor configured to support one or more ISO-geometry containers and/or container inserts (Whitener, figure 4, item 46), except:
a wing-to-body joint located below the cargo supporting floor, and from which the at least one wing extends.

Lakic teaches a wing-to-body joint located below the cargo supporting floor, and from which the at least one wing extends (Lakic, figures 11 and 12, items 1002, 1020, 1022, wings located below fuselage connect to the fuselage; floor is capable of support cargo).
	Grip as modified by Whitener, ISO 668, and Helou and Lakic are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Grip as modified by Whitener, ISO 668, and Helou with the wing-to-body joint below the floor of Lakic in order to attach the wings to the fuselage.

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grip (US 8387917) in view of Whitener (US 5088661 A), ISO 668 (NPL titled “ISO 668 Series 1 freight containers – Classification, dimensions and ratings”), and Helou (US 7261257 B2) as applied to claim 6 above, and further in view of Helou (US 7261257 B2) and Laight (GB 913783 A).

Regarding claim 36, Grip as modified by Whitener, ISO 668, and Helou teaches the freighter aircraft system of Claim 6, :
wherein:
the feeder route fuselage and the trunk route fuselage each have a fuselage forward end (), except:
the fuselage forward end of the trunk route fuselage has a left-opening cargo door and a right-opening cargo door providing access respectively to the side-by-side trunk route payload compartments;
the fuselage forward end of the feeder route fuselage has an upward-opening cargo door providing access to the feeder route payload compartment; and
the left-opening cargo door, the right-opening cargo door, and the upward- opening cargo door are configured to open in a manner allowing direct transfer of ISO-geometry containers and/or container inserts between the trunk route aircraft and the feeder route aircraft when facing each other nose to nose.

Helou teaches the fuselage forward end of the feeder route fuselage has an upward-opening cargo door providing access to the feeder route payload compartment (Helou, figure 9, item 40, upward opening cargo doors).
	Grip as modified by Whitener, ISO 668, and Helou (as applied in claim 6 above) and Helou are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the feeder aircraft of Grip as modified by Whitener, ISO 668, and Helou with the upwards opening cargo door of Helou in order to provide loading capability to the aircraft (Helou, ¶52).

Pemberton teaches a fuselage having a left-opening cargo door and a right-opening cargo door providing access respectively to the side-by-side trunk route payload compartments (Laight, figures 4 items 10 and 11);
Grip as modified by Whitener, ISO 668, and Helou and Pemberton are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the trunk aircraft of Grip as modified by Whitener, ISO 668, and Helou with the left and right opening cargo door of Pemberton in order to allow for shipping containers to be loaded into the left and right compartments (Pemberton ¶8).
Pemberton does not teach the fuselage forward end having a left and right opening cargo door.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to locates the left and right opening cargo doors to the forward end of the fuselage in order to allow the aircraft to be loaded from the front as opposed to the rear, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

the left-opening cargo door, the right-opening cargo door, and the upward- opening cargo door are configured to open in a manner allowing direct transfer of ISO-geometry containers and/or container inserts between the trunk route aircraft and the feeder route aircraft when facing each other nose to nose (the two aircraft claimed above including the cargo doors would be capable of this).

Response to Arguments
Applicant’s arguments, see page 14 of applicant’s reply, filed 10/06/2022, with respect to the 35 USC 112(b) rejection to claims 1, 2, 3, and 6 have been fully considered and are persuasive.  These rejections to claims 1, 2, 3, and 6 have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roeder (EP 0408432 A1) teaches an aircraft with a double bubble fuselage.
Martinez (EP 2554474 A1) teaches a shock absorber designed to adjust its height.
Laight (GB 913783 A) teaches a double bubble body aircraft with two rear doors.
Helou (US 20060108477 A1) teaches an cargo aircraft incorporating a cargo container fuselage shape.
Helou (US 20090114773 A1) teaches an aircraft design and a cargo to be transported in a variety of different container contained in a standard container.
Grip (US 20180022435 A1) teaches a cargo aircraft designed to accommodate an ISO container.
Helou (US 20180194267 A1) teaches a modular cargo container 
Whitener (US 4674712 A) teaches a double lobed aircraft design.
Rezai (US 7344109 B1) teaches a container size module that can be placed end to end in and aircraft.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642